557 F.2d 596
UNITED STATES of America, Plaintiff-Appellee,vFrank PEDOTE, Michael DeMaro and Audrey DeMaro, Defendants-Appellants.
No. 76-2013 and 76-2034.
United States Court of Appeals, Seventh Circuit.
Argued April 6, 1977.
Decided May 27, 1977.

Gerald M. Werksman, Bernard B. Brody, Chicago, Ill., for defendants-appellants.
Samuel K. Skinner, U.S.Atty., James D. Henderson, Asst. U.S. Atty., Chicago, Ill., for plaintiff-appellee.
Before SWYGERT and SPRECHER, Circuit Judges, and JAMESON, Senior District Judge.*
PER CURIAM:


1
Appellant's contention that the failure of the Government to republish schedules of controlled substances under 21 U.S.C. Sec. 812(a) resulted in a failure of proof that heroin is a controlled substance was decided adversely to them in the recent Ninth Circuit decisions of United States v. Eddy, 549 F.2d 108 (9 Cir.1976) and United States v. Monroe, 552 F.2d 860 (9 Cir.1977).  We adopt their reasoning here.  The post-trial motion for a new trial or judgment of acquittal was properly denied.

The judgments of conviction are affirmed.1


*
 Senior Judge William J. Jameson of the District of Montana is sitting by designation
1Appellant's other contentions do not involve any principles of law not heretofore decided by this court and have been disposed of by order without publication.